Slip Op. 16-66

                 UNITED STATES COURT OF INTERNATIONAL TRADE

 IKEA SUPPLY AG,

                               Plaintiff,
                                                         Before: Richard W. Goldberg, Senior Judge
 v.                                                      Court No. 15-00152

 UNITED STATES,                                          

                               Defendant,

 and

 ALUMINUM EXTRUSIONS
 FAIR TRADE COMMITTEE,

                       Defendant-Intervenor.


                                   OPINION AND ORDER

[Plaintiff’s motion for judgment on the agency record is denied.]

                                                                             Dated: July 5, 2016

       Kristen S. Smith, Mark R. Ludwikowski, Arthur K. Purcell, and Michelle L. Mejia,
Sandler Travis & Rosenberg P.A., of Washington, DC, for plaintiff.

       Douglas G. Edelschick, Trial Attorney, Commercial Litigation Branch, Civil Division,
U.S. Department of Justice, of Washington, DC, for defendant. With him on the brief were
Benjamin C. Mizer, Principal Deputy Assistant Attorney General, Jeanne E. Davidson, Director,
and Reginald T. Blades, Jr., Assistance Director. Of counsel on the brief was David P. Lyons,
Office of the Chief Counsel for Trade Enforcement and Compliance, U.S. Department of
Commerce.

      Alan H. Price, Robert E. DeFrancesco, III, and Derick G. Holt, Wiley Rein LLP, of
Washington, DC, for defendant-intervenor.

       GOLDBERG, Senior Judge:

       This case concerns cabinet/drawer handles that plaintiff IKEA Supply AG (“IKEA”)

imports to the United States. On April 27, 2015, the U.S. Department of Commerce
Court No. 15-00152                                                                                            Page 2


(“Commerce”) issued a decision interpreting the scopes of an antidumping and a countervailing

duty order (the “Orders,” which state their scopes in essentially identical terms) to include

IKEA’s handles. Final Scope Ruling, PD 32 (Apr. 27, 2015) (interpreting Aluminum Extrusions

from the People’s Republic of China: Antidumping Duty Order, 76 Fed. Reg. 30,650 (Dep’t

Commerce May 26, 2011) (“AD Order”); Aluminum Extrusions from the People’s Republic of

China: Countervailing Duty Order, 76 Fed. Reg. 30,653 (Dep’t Commerce May 26, 2011)

(“CVD Order”)).1 The orders apply to certain “aluminum extrusions” from the People’s

Republic of China. AD Order, 76 Fed. Reg. 30,650.

              IKEA has moved for judgment on the agency record, arguing that Commerce should have

found IKEA’s handles to be excluded from the Orders’ scope. In IKEA Supply AG v. United

States (IKEA I), Slip Op. 16-65, __ WL __ (CIT July 5, 2016), the court held that the scope of

the Orders extended to another product that IKEA imports: towel racks. The towel racks

consisted of a single aluminum extrusion packaged with either a plastic gasket or steel brackets.

Id. at 4. The court held that the Orders’ “finished merchandise” exclusion did not exempt

IKEA’s towel racks because the racks were not imported assembled with other parts. Id. at 6–7.

Nor did the towel racks enjoy the “finished goods kit” exclusion, because the racks consisted of

just one extrusion plus fasteners. Id. at 9.

              In this case, IKEA’s handles are not meaningfully distinguishable from the towel racks in

IKEA I. Like the towel racks, the handles “consist of one . . . aluminum extrusion” and “come in

packages that include” fasteners, namely, “a steel screw and a nut to hold the handle in place.”

Final Scope Ruling 2. And IKEA does not raise any novel arguments in this case that would



              1
          Because the Orders’ scopes are essentially identical, the court cites only to the antidumping duty order
when rehearsing the scopes’ inclusions and exclusions, and, starting now, refers to the Orders’ scopes, inclusions,
exclusions, and so on, in the singular.
Court No. 15-00152                                                                         Page 3


cause the court to depart from the holding of IKEA I. For the same reasons articulated in IKEA I,

IKEA’s handles are not subject to the “finished merchandise” exclusion because they are not

imported assembled with other parts. They are not “finished goods kits” because they are

comprised of a single extrusion packaged with fasteners.

       For the foregoing reasons, it is hereby

       ORDERED that Commerce’s Final Scope Ruling is affirmed.

                                                    /s/ Richard W. Goldberg
                                                    Richard W. Goldberg
                                                    Senior Judge

Dated: July 5, 2016
New York, New York